PER CURIAM.
This cause is before us on appeal of an order awarding claimant temporary disability and medical benefits. After careful consideration of the merits, we affirm all issues with one exception. Claimant requested temporary partial disability or wage loss benefits from May 20, 1987 through the date of the hearing. Appellants correctly argue that the issue was ripe for adjudication, and the judge of compensation claims was required to rule on it. Estech General Chemicals Corporation v. Graham, 424 So.2d 138 (Fla. 1st DCA 1982). The cause is remanded with directions that the judge enter an order addressing claimant’s entitlement to the requested benefits, based on the evidence already introduced below.
REVERSED and REMANDED with instructions.
BOOTH, THOMPSON and MINER, JJ., concur.